Order, so far as appealed from, unanimously modified by further granting plaintiff’s motion for examination of defendants as to item 10, striking from said item, however, all after the words “ good repair and working order;” also by allowing item 11, and striking from item 9 the word “ proper;” and by directing defendants to make the statements required under section 328 of the Civil Practice Act, and as so modified affirmed, without costs. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Dore and Cohn, JJ.